Citation Nr: 0930050	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-16 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to May 
1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that decision, the RO denied 
entitlement to service connection for a psychiatric 
disability.  

The Veteran testified before the undersigned at a December 
2005 videoconference hearing at the RO, and a transcript of 
that hearing has been associated with his claims folder.

In March and October 2007, the Board remanded this matter for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its October 2007 remand, the Board instructed the RO/AMC 
to ask the VA examiner who conducted the April 2007 VA 
examination to review the claims folder and provide an 
opinion as to whether it is at least as likely as not that 
any current psychiatric disability had its onset in service 
or was otherwise related to a disease or injury in service.  
The evidence indicates that the Veteran has been diagnosed 
with various psychiatric disabilities, including depression.  
In October 2008, the VA examiner provided an opinion with 
regard to the Veteran's substance abuse.  However, no opinion 
was provided with regard to his depression.  Although the VA 
examiner found that the Veteran was not currently 
experiencing depressive symptoms, the requirement for a 
current disability is satisfied if there is evidence of the 
disability at any time since the Veteran's claim for service 
connection in July 2004, even if the disability is currently 
in remission.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
Where a remand order of the Board is not complied with, the 
Board itself errs in failing to insure compliance."  Id. at 
270-1.  As there is nothing in the claims file indicating 
that an opinion was provided with regard to the Veteran's 
depression and paranoid personality disorder, the Board is 
compelled to again remand this claim for compliance with the 
instructions in the Board's October 2007 remand.

A September 2004 VA mental health progress note and VA 
outpatient clinic note indicate that the Veteran had been 
receiving Social Security Administration (SSA) disability 
benefits.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where there has been a 
determination with regard to SSA benefits, the records 
concerning that decision must be obtained.  Tetro v. Gober, 
14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).  As the SSA's disability 
determination and any related medical records have not yet 
been associated with the claims file, a remand is also 
necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to 
make the decision.

2.  Ask the examiner who provided the 
April 2007 VA examination to review the 
claims folder and provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the current psychiatric disabilities are 
related to the Veteran's service.  The 
examiner must provide a rationale for 
each opinion.  If the examiner is 
unavailable, another qualified mental 
health professional may provide the 
necessary opinion.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
such reports must be considered in 
formulating the requested opinion.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

